Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over Claims 5 and 17 have been withdrawn due to cancellation of the claim.  
Also, the 112(d) rejection over claim 4, 17, 20 and 23 have been withdrawn. 
The prior art rejection has been maintained. See response to arguments. 
Claims 1-3, 6-16, 18-19, 22-35 are currently pending in this Office Action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 12-14, 16, 18-19, 24-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander et al. (US 6,152,295, hereon referred to as “Brander ‘295”) in view of Vaughn et al. (US 2018/0057242),  Barton (US 2017/0088297), Brander (US 2003/0057114, hereon referred to as “Brander ‘114”), Brander (US 2008/0175965, hereon referred to as “Brander ‘965”) and evidenced by Aguinaldo (5 Characteristics That All Fish Have in Common). 
Regarding Claims 1, Brander ‘295 discloses a method of preserving a food product comprising: placing comestible material (food products, Col. 2, Ln. 1-4) in a product containing space of a storage container (12) atop a platform (10) of a support structure (ribs 20, see Fig. 1), the storage container comprising an internal compartment (Fig. 1) having the product containing space, the support structure defining the platform (20) for supporting the comestible material, the internal compartment further comprising a reservoir (reservoir 18) below the platform, the reservoir being configured to retain liquid (Col. 2, Ln. 14-20), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (Col. 2, Ln. 14-20), the reservoir comprising an absorbent material (19), and
enclosing the comestible material within the product containing space with a lid (11) disposed over the product containing space (Fig. 1) wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible food material (see figures 1, 3, and 4).
While Brander ‘295 is generic to food that bears liquid which are likely to be exuded from the products (see Col.1, Ln. 112-21), Brander ‘295 does not specifically disclose storing comestible finfish materials, and does not disclose the recited absorbent material composition. However, it would have been obvious to one of ordinary skill in the art to apply similar packaging to other types of food that also exudes liquid during storage. In any case, Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to seafood including fish (see paragraph 91). The term “fish” used by Vaughn is construed to generally refer to common fish products such as salmon for example, and thus necessarily includes “finfish”. Also, according to evidentiary reference Aguinaldo, fins are an almost universal characteristic of fish (see section 5). 
Therefore, since fishes are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store finfish in the packaging of Brander ‘295 to control its exudate within the packaging. 
As to the absorbent material, Brander’114 is further relied on to teach packaging configured to absorb excess liquid exuded from food products (paragraph 3) containing an absorbent material comprising about 80% mixture of a carboxymethylcellulose (CMC, paragraph 35), about 10-90% clay (paragraph 38), about 1-8% salt having at least one trivalent cation (paragraph 39), and citric acid (also required by Claim 5, see paragraph 26). Brander’965 is further relied on to teach similar absorbent compositions comprising citric acid as a non-volatile antimicrobial agent, wherein the citric acid is presented in an amount from 0.5 to 15% (paragraph 52) for providing the requisite antimicrobial protection. Therefore, since Brander ‘295, Brander ‘114, and Brander ‘965 are all directed to similar absorbent compositions for preserving food, it would have been obvious to one of ordinary skill in the art to substitute or combine equivalents known for the same purpose (See MPEP 2144.06). It is noted that Brander’114 discloses “about 10-90%” by weigh to clay (paragraph 38) and is therefore construed to overlap or is at least close to the claimed “8%” such that one of ordinary skill in the art would not expect a significant difference. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Applicant’s disclosure also indicate that 10-90% of clay is a suitable amount (paragraph 84), there is a reasonable expectation that the prior art composition of “about 10%” would function similarly to the claimed “8%”. 
Brander ‘295 discloses a lid to seal the storage container (11), but is silent to specifically reciting that the lid comprises an oxygen permeable material. Barton is directed to a food package configured for seafood (paragraph 89), particularly fresh fish (paragraph 3), and similarly comprises a tray having support structures for supporting comestible materials with a reservoir below the support structure (paragraph 49). Barton further discloses using an oxygen permeable film to prevent the formation of anaerobic bacterial spores such as Clostridium botulinum (paragraph 93). 
Therefore, since it is known that processing fresh fish presents the risk of developing anaerobic bacterial spores, it would have been obvious to one of ordinary skill in the art to provide an oxygen permeable lidding film to prevent the growth of anaerobic bacteria. Also, it would have been obvious to provide “sufficient bidirectional exchange of oxygen” to sufficiently reduce anaerobic bacteria as suggested by Barton. As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding Claim 2, Brander ‘295 further teaches wherein the support structure defining the platform located above the reservoir (see 26 which is supported by the ribs 20 to be above reservoir 18, Fig. 1), the platform comprising a liquid permeable surface (liquid permeable cover 26); wherein the one or more liquid permeable surface are configured to direct liquid exuded from the comestible finfish material into the reservoir (Col. 6, Ln. 13-24).
Regarding Claim 3, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claim 6, Barton is further relied on to teach wherein the oxygen permeable material is an oxygen permeable lidding film (film 18). It is also noted that Brander’295 also utilizes lidding films (protective wraps, col 5, lines 1-5). 
Regarding Claim 7, Brander’295 does not teach providing vacuum within the product containing space. 
Regarding Claim 8, Brander’295 further teaches the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2).
Regarding Claim 9, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. 
Regarding Claim 10, the claim is rejected for reasons similar to Claims 1 and 7. Since Brander’295 does not teach providing a vacuum within the product containing space, and Barton is further relied on to teach an air permeable lidding film, it is construed that the internal pressure is equal to an external pressure of an ambient environment surrounding the container.
Regarding Claim 12, Brander’295 further teaches wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish material (see figures 1, 3, and 4).
Regarding Claim 13, Brander’295 further teaches the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2) and wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space.
Regarding Claim 14, as similarly discussed in the rejection of Claims 1-2, the combination with respect to Brander ‘295 discloses a method of packaging and preserving comestible finfish material comprising: 
a. providing a storage container that defines an internal compartment (12 of Brander ‘295, referring to Figure 1 hereon), the internal compartment comprising a reservoir (18 of Brander ‘295) and a product containing space above the reservoir, the storage container comprising: 
i. a base (13 of Brander ‘295) and a sidewall (16 of Brander ‘295) extending upwardly from the base, the base and at least a portion of the sidewall extending therefrom defining the reservoir (18 of Brander ‘295), the reservoir being configured to retain liquid (Col. 1, Ln. 13-18 of Brander ‘295); and 
ii. a support structure disposed within the internal compartment (Ribs 20 of Brander ‘295), the support structure defining a platform (cover 26) located above the reservoir, the support structure and/or platform comprising one or more liquid permeable surface  (liquid permeable surface 26, Col. 6, Ln. 13-18 of Brander ‘295); 
iii. a lid comprising an oxygen permeable material (Paragraph 93 of Barton), 
wherein the liquid permeable surface is configured to direct liquid exuded from the comestible finfish material into the reservoir, the reservoir comprising an absorbent material (19), 
the absorbent material being a mixture comprising: 
	iv. 80% by weight of the mixture of a CMC and/or a salt thereof (paragraph 35 of Brander ‘114); 
	v. 8% by weight of the mixture of clay (paragraph 38 of Brander ‘114); 
	vi. 3% by weight of the mixture of a soluble salt having at least one trivalent cation (paragraph 39 of Brander ‘114); and 
	vii. 9% by weight of the mixture of citric acid (paragraph 52 of Brander ‘965); 
b. placing the comestible finfish material in the product containing space atop the platform, the comestible finfish being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (see Fig. 2); 
c. enclosing the comestible finfish material within the product containing space with the lid disposed over the product containing space (see 11, Fig. 1 of Brander ‘295); and, 
d. allowing the lid to provide a sufficient bidirectional exchange of oxygen for the comestible finfish material (see Barton as applied in the rejection of Claim 1), wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish material.  As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
It is noted that Brander’114 discloses “about 10-90%” by weigh to clay (paragraph 38) and is therefore construed to overlap or is at least close to the claimed “8%” such that one of ordinary skill in the art would not expect a significant difference. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Applicant’s disclosure also indicate that 10-90% of clay is a suitable amount (paragraph 84), there is a reasonable expectation that the prior art composition of “about 10%” would function similarly to the claimed “8%”.
Regarding Claim 16, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed or vacuumed product containing space.
Regarding Claim 18, as discussed in the rejection of Claim 1 with respect to the combination relying on Brander’295, the combination discloses the structures of: 
A filled and closed package comprising an assembled storage container with comestible finfish material stored in a product containing space within the storage container, the storage container comprising a base and a sidewall extending upwardly from the base, the sidewall terminating at a peripheral edge surrounding a container opening (container 12 of Brander’295), the base and sidewall together defining an internal compartment having the product containing space and a support structure (tray 10 of Brander’295), the support structure defining a platform for supporting the comestible finfish material, the internal compartment further comprising a reservoir below the platform, the reservoir being configured to retain liquid, the platform and/or support structure being configured to direct liquid exuded from the comestible finfish material to the reservoir (Col. 6, Ln. 14-24 of Brander’295), the storage container comprising an absorbent material in the reservoir (19 of Brander’295), the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295), the absorbent material being a mixture of: 80% by weight of the mixture of a CMC and/or a salt thereof (paragraph 35 of Brander ‘114); 8% by weight of the mixture of clay (paragraph 38 of Brander ‘114); 3% by weight of the mixture of a soluble salt having at least one trivalent cation (paragraph 39 of Brander ‘114); and 9% by weight of the mixture of citric acid (paragraph 52 of Brander ‘965); 
the storage container further comprising an oxygen permeable lidding film disposed over the container opening and sealed to the peripheral edge to enclose the comestible finfish material within the product containing space (see modification of Barton as applied in Claim 1), wherein: the lid provides a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible finfish material; a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish material (Fig. 1, 3 and 4); no vacuum is provided within the product containing space; and the product containing space has an internal pressure equal to an external pressure of an ambient environment surrounding the container (that is, since Barton discloses a breathable film cover, it is construed that the internal pressure is equal to an external pressure). As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
It is noted that Brander’114 discloses “about 10-90%” by weigh to clay (paragraph 38) and is therefore construed to overlap or is at least close to the claimed “8%” such that one of ordinary skill in the art would not expect a significant difference. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Applicant’s disclosure also indicate that 10-90% of clay is a suitable amount (paragraph 84), there is a reasonable expectation that the prior art composition of “about 10%” would function similarly to the claimed “8%”.
Regarding Claim 19, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claims 24-35, Brander ‘114 further teaches wherein the clay is bentonite and the soluble salt having at least one trivalent cation is potassium aluminum sulfate (paragraph 36 and 39).


Claims 11, 15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claims 10, 14, and 18, further in view of Garavaglia et al. (US 2003/0203080).  
Regarding Claims 11, 15 and 22, Brander’295 discloses a container having a lid (11) which has been modified to a permeable lidding film as applied in Claim 1. Therefore, substituting the lid of Brander’295 at the same location would have resulted in a lidding film that is not wrapped directly onto the comestible finfish material (see Fig. 1). In any case, Garavaglia is relied on to generically teach containers with lidding film sealed to the edge of the container, wherein a comestible fish product (paragraph 53) is stored. It is apparent in Fig. 2 that the lidding film is not “wrapped directly onto the comestible finfish material”. Therefore, since Garavaglia is also directed to storing fresh fish products within containers absorbing liquid exuded by the fish (paragraph 22), it would have been obvious to one of ordinary skill in the art to apply a lidding film onto the edges of the package side walls such that it is not directly on the fish products based on known configurations in the art. 
Regarding Claim 23, the claim is rejected for similar reasons discussed in Claims 19, 20 and 22. 

Response to Arguments
 The arguments in the reply filed 8 Sep 2022 has been considered, but is found not persuasive over the prior art. 
Applicant argues that there would be no motivation for one of ordinary skill in the art to store finfish mentioned by Vaughn in the container disclosed by Brander’295, with a reasonable expectation that the finfish exudate would be successfully retained by the container. Applicant also notes that Brander’295 acknowledges food containers with an absorbent material fail to adequately address the need for absorbing excess liquids exuded from food products stored in containers (Page 11, second paragraph of the remarks). The argument is found not persuasive because Brander’295 also uses a combination of clay, and cellulose derived material “possessing sufficient absorbent characteristics” (Col. 2, Ln. 26-31), and Vaughn discloses a package that provides an absorbent layer that is “sufficient” to in inhibit growth of bacterial culture and increase fluid absorption (paragraph 39). Therefore, the prior art clearly addresses the need for packaging that sufficiently absorbs fluid exuded by both meat and fish products. Therefore, Vaughn is relied on to show that it would have been obvious to store finfish in the package of Brander’295. It is maintained that one of ordinary skill in the art would reasonably expect at least some extension in shelf-life for finfish because Vaughn discloses both fish and meat products stored within the same package (paragraph 91). It is reiterated that Vaughn is directed to “both poultry or seafood or other food product that releases liquid that the seller desires to control” (see abstract). It would have been within the technical grasp of one of ordinary skill in the art to adjust the package size, or food quantity such that the reservoir adequately retains the excess liquid released by finfish. 
In response to applicant’s argument that one of ordinary skill in the art would not have a reasonable expectation of achieving the quantified extended shelf life as recited in the claim (bottom of page 11- page 12 of the remarks), the argument is found not persuasive because based on Brander’295, food products which releases liquid can be expected to increase its shelf-life by separating the food product from its liquid (Col. 4, Ln. 28-34); therefore, one of ordinary skill in the art can reasonably expect at least some increase in shelf-life for fish products, especially since Vaughn provides similar packaging for both poultry and seafood products. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). Applicant submits that “a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teaching of the applied prior art” is required, and that “The mere fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result of characteristics”; however, the same section also recites "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill” (see MPEP 2163.07(a)). As discussed above, Brander’295 is already directed to extending the shelf-life of food products by retaining the fluid exuded from the food products (Col. 4, Ln. 28-34). Brander’114 also recognizes packages having excess moisture being the cause of premature food spoilage (paragraph 5). Therefore, it is maintained that there is sufficient basis in fact and/or technical reasoning that supports ones of ordinary skill in the art to have a reasonable expectation that finfish would experience similar benefits when placed in similar packages, especially since finfish are known to exude liquid as discussed by the Vaughn reference (paragraph 91). Though the prior art do not quantify the shelf-life of the products, it is maintained that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). One of ordinary skill in the art can reasonably expect an extension in shelf-life of finfish since both Brander’295, and Brander’114 recognizes that food products stored in packages having excess liquid can lead to premature spoilage. 
For the reasons discussed above, the rejections over Claims 2, 3, 6-9, 11-13, 15, 16, 19 and 22-35 are also maintained. 


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mabry (US 2008/0085345) is cited as pertinent prior art for disclosing a food packaging system for extending shelf-life of meat and fish products (paragraph 7) by draining away natural fluids away from the food product. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792